Motion to change venue from Chautauqua County denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Chautauqua County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature. (See, People v DiPiazza, 24 NY2d 342; People v Carlson, 143 AD2d 542; People v Simmons, 132 AD2d 1009; People v Oakes, 130 AD2d 980; People v Rivera, 130 AD2d 980.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.